DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive.  
With respect to Applicant’s argument against claim 1, the examiner disagrees with Applicant’s assertion that Huang fails to disclose “the connecting tube is free to move in an axial direction relative to the one of the first and the second upper tubes.”  As indicated in the previous Office action, the connecting tube (pipe 10) free to move in an axial direction (the horizontal axis of pipe 10 and the portion of pipe joint 30 connected to pipe 10) relative to one of the first (pipe joint 30 at one end of pipe 10) and the second (another pipe joint 30 at the other end of pipe 10) upper tubes during assembly and prior to the insertion of pin 60 in use. The structure of the pipe 10 (connecting tube as claimed) is clearly free to move or insert into the pipe joint 30 and require pin 60 to prevent movement or disassembly in use.  The examiner’s interpretation of Huang, as discussed above, is considered to be reasonable and the rejections set forth in the previous Office action is maintained as indicated below. 
It is noted that Applicant relied on the argument of claim 1 for dependent claims 2-20.  Hence, they will stand or fall together with claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by EP 3255226 A1 (hereinafter Huang).
	Regarding claim 1, Huang discloses a frame pool, comprising a pool body (Fig. 1) defining a space and adapted to contain liquid therein, the pool body including a sleeve extending along an upper edge thereof, a support frame (Fig. 4) adapted to support the pool body, the support frame including an upper frame extending through the sleeve, the upper frame including a first upper tube (one of member 30), a second upper tube (another one of member 30), and a connecting tube (10) that couples the first upper tube to the second upper tube; a plurality of support members (20) adapted to support the upper frame in an elevated position; a collar (50) having a generally tubular shape coupled between the connecting tube and one of the first and second upper tubes; and wherein the connecting tube is free to move in an axial direction relative to the one of the first and the second upper tubes prior to the insertion of pin 60.
Regarding claim 2, the frame pool according to claim 1, further comprising an end (11) of the connecting tube extending through the collar and into the one of the first 
Regarding claim 3, the frame pool according to claim 1, wherein the first upper tube inherently extends perpendicularly with respect to the second upper tube at a location 45 degree of the circular pool of Fig. 1 from the initial point at the first upper tube.
Regarding claim 4, the frame pool according to claim 1, wherein the one of the first and second upper tubes is attached to the collar by a coupling (pin 60).  
Regarding claim 5, the frame pool according to claim 4, further comprising: the one of the first and second upper tubes defining an assembling end having a tubular shape configured to receive the collar; the coupling including a protrusion (61) on an inner surface of the assembling end and a recess on an outer surface of the collar; and12Atty. Ref. Number - 81610.00731 (P18-003US) wherein the protrusion is adapted to extend into the recess to connect the one of the first and second upper tubes to the collar (see Fig. 10).  
Regarding claim 6, the frame pool according to claim 1, further comprising a first water-tight seal (via 54 and adjacent 53) disposed between the collar and the one of the first and second upper tubes (30).  
Regarding claim 7, the frame pool according to claim 6, wherein the first water-tight seal includes an outer flange (54) extending radially outwardly from an outer surface of the collar and adjacent to an end of the collar; wherein the one of the first and second upper tubes defines a rim at an end thereof (see Fig. 10), and wherein the outer 
Regarding claim 8, the frame pool according to claim 7, wherein the first water-tight seal further comprises a flexible ring (53 or 57) disposed between the outer flange of the collar and the rim of the one of the first and second upper tubes.  
Regarding claim 9, the frame pool according to claim 1, further comprising a second water-tight seal (55) disposed between the collar and the connecting tube.  
Regarding claim 10, the frame pool according to claim 9, wherein the second water-tight seal comprises an inner flange extending radially inwardly from an inner surface of the collar (see Fig. 10); and wherein the inner flange abuts against an outer surface of the connecting tube to seal a gap between the inner surface of the collar and the outer surface of the connecting tube.
 Regarding claim 11, the frame pool according to claim 1, wherein the collar includes a friction element (54, 53) extending from an outer surface thereof and towards the one of the first and second upper tubes (30) to inhibit the collar from sliding axially relative to the one of the one of the first and second upper tubes.  
Regarding claim 12, the frame pool according to claim 11, wherein the friction element comprises one or more ribs (53) extending annularly about the outer surface of the collar.  
Regarding claim 13, the frame pool according to claim 1, wherein the one of the first and second upper tubes includes a solid tubular wall (see Fig. 10, the tubular wall portion to the left of pin 60) overlapping the collar, the solid tubular wall having no through- holes.  

Regarding claim 15, the frame pool according to claim 1, wherein the collar is inherently made of plastic since it can stop water from entering (see para. [0043]).
Regarding claim 17, the frame pool according to claim 1, wherein each of the support members of the plurality of support members defines angle to a horizontal plane of between 45 degrees and 90 degrees (see Fig. 1).  
Regarding claim 18, the frame pool according to claim 1, wherein at least one of the first upper tube, the second upper tube, the connecting tube, or one of the support members has a cross section with one of the following shapes: circular, elliptical, athletic-track, and square.  
Regarding claim 19, the frame pool according to claim 1, wherein at least one of the first upper tube, the second upper tube, the connecting tube, or one of the support members is inherently made of metal (see cross section hatching in Fig. 10 which appears to present metal).  
Regarding claim 20, the frame pool according to claim 1, wherein the collar defines a groove (between members 53) extending in a longitudinal direction on an outer surface thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US 2009/0205121 (hereinafter Cheng).
The limitation of the connecting tube has an L-shape would have been obvious in with a rectangular shaped pool which would have been obvious via the teaching of Cheng Figs. 2A-2B.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/           Primary Examiner, Art Unit 3754